               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LORRAINE GREENE,                         :   CIVIL ACTION NO. 1:18-CV-1962
                                         :
                  Plaintiff              :   (Judge Conner)
                                         :
            v.                           :
                                         :
UNITED STATES OF AMERICA,                :
                                         :
                  Defendant              :

                                     ORDER

      AND NOW, this 18th day of May, 2021, after a bench trial in this matter, and

for the reasons set forth in the accompanying memorandum, it is hereby

ORDERED that:

      1.    Judgment is ENTERED in favor of plaintiff Lorraine Greene and
            against defendant in the amount of $465,000.00.

      2.    Any motion for attorney’s fees must be made within fourteen (14) days
            of the date of this order pursuant to Federal Rule of Civil Procedure
            54(d).


                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner
                                      United States District Judge
                                      Middle District of Pennsylvania
